                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION


KENNETH BERNARD HILL,                   *
#173923A,                               *
                                        *
           Plaintiff,                   *
                                        *
vs.                                     * CIVIL ACTION NO. 18-00392-JB-B
                                        *
JOSEPH R. BONNER, et al.,               *
                                        *
           Defendants.                  *

                                 JUDGMENT

      It    is   ORDERED,   ADJUDGED,    and   DECREED   that   Plaintiff’s

complaint be dismissed without prejudice for failure to prosecute

and to obey the Court’s orders.

      DONE this 12 day of April, 2019.



                                   s/JEFFREY U. BEAVERSTOCK
                                   UNITED STATES DISTRICT JUDGE
